Citation Nr: 0103068	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of stress 
fractures of the left foot, with traumatic arthritis and 
Achilles tendinitis, currently evaluated as 20 percent 
disabling.  

2. Entitlement to an increased rating for residuals of stress 
fractures of the right foot, with traumatic arthritis and 
Achilles tendinitis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Of record are March and May 2000 statements from the 
veteran's private physician which indicate that she must use 
a four point walking cane and was experiencing severe foot 
pain.  As such the Board believes that a current examination 
is warranted.

In view of the above, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
the bilateral foot disorders, to include 
the treatment records from her private 
physician, J. C. T., M.D.  After securing 
the necessary release, the RO should 
obtain these records.

2.  A VA examination should be conducted 
by an orthopedist to determine the 
severity of the service-connected 
disorders of the feet.  In addition to X-
rays, any other testing deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand are to be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner should be requested to determine 
whether the feet exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the feet 
are used repeatedly over a period of 
time. The examiner is requested to 
provide an opinion as to whether the 
level of disability of the veteran's 
service-connected right and left feet 
disabilities is best equated with 
moderate or severe disability.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

Thereafter, the RO is requested to re-
adjudicate the issues in appellate status.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


